Citation Nr: 0028316	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  98-07 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
service-connected 2 centimeter second degree burn scar, right 
flank.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel






INTRODUCTION

The appellant served on active duty from September 1954 to 
February 1964.

This claim comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which established service connection for 
a 2 centimeter second degree burn scar, right flank, and 
assigned a noncompensable rating thereto.  In September 1998, 
the Board remanded the case for additional development, to 
include a VA examination of the scar.  The additional 
development has now been completed and the case is again 
before the Board for further appellate review.


FINDINGS OF FACT

The burn scar of the right flank is asymptomatic and does not 
involve an area of approximately one square foot.


CONCLUSION OF LAW

A compensable rating for the burn scar of the right flank is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b), 4.31 and 4.118 Diagnostic Codes 7802, 
7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the appellant 
has presented a claim which is not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claim.  Generally, an allegation 
that a service-connected disability has increased in severity 
is sufficient to establish well groundedness.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).

Likewise, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, such that no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
The evidentiary assertions of the veteran are presumed 
credible for making this determination.  In adjudicating 
well-grounded claims, the Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Because the veteran has perfected 
an appeal as to the assignment of the initial rating 
following the initial award of service connection, the Board 
is required to evaluate all the evidence of record reflecting 
the period of time between the effective date of the initial 
grant of service connection until the present.  This could 
result in "staged ratings" based upon the facts found 
during the period in question.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

By way of history, the appellant's service medical records 
show that in 1956, he suffered a steam burn to the face and 
neck, as well as to the right side of the body, mostly in the 
area of the right flank and right hips.  The burns on the 
right flank and right hip were described in some places as 
second degree; in other places as second or third degree; and 
in one place as third degree.  

In November 1997, a VA examination was conducted, at which 
time the appellant reported that the scar on his right flank 
became irritated with excessive sweating.  The examiner noted 
a burn scar in the right inguinal area over the right iliac 
bone, which was an irregularly shaped, second degree burn 
scar.  No evidence of any redness or inflammation was found, 
nor was any disfiguration noted.  

More recently, a November 1998 VA examination was conducted.  
At that time, physical examination of the right side of the 
trunk revealed a 4 x 1.5 centimeter area which could be 
described as a flat scar with increased pigmentation on the 
outside.  The texture of the skin in this area was "fairly 
smooth," but not as smooth as the surrounding skin.  No 
redness or tenderness to touch was observed.  Disfigurement 
was minimal, and was concealed by the wearing of ordinary 
undershorts and the wearing of trousers.  There was no 
ulceration, skin breakdown, depression or elevation.  
Additionally, there was no underlying loss of tissue, no 
inflammation, edema, or keloid formation.  The scar did not 
cause any limitation of function, although the wearing of a 
belt sometimes caused discomfort.  The appellant was 
diagnosed with a superficial burn scar on the right side of 
the trunk in the area of the right pelvis.

The RO has rated the appellant's scar under Diagnostic Code 
7802, which directs that a ten percent rating is warranted 
for second degree burns involving an area or areas 
approximating 1 square foot (0.1 square meter).  38 C.F.R. § 
4.118, Diagnostic Codes 7802 (1999).  The Board also notes 
that a ten percent rating is also provided for scars which 
are poorly nourished with repeated ulceration, or which are 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (1999).

Scars may also be rated on limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Codes 7805 (1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

The appellant asserts that a higher rating should be 
assigned.  However, assuming that the scar is the result of a 
second degree burn, the total area covered by second degree 
burn scars is much less than that required for assignment of 
a 10 percent rating under Diagnostic Code 7802.  Moreover, 
the scar is well-healed and does not adhere to underlying 
tissue, nor is the scar poorly nourished, ulcerated, tender 
or painful.  It does not meet the requirements for a 10 
percent rating under Diagnostic Code 7803 or 7804.  
Additionally, there is no indication from the objective 
evidence that the burn scar in any way impedes motion or 
function of the right lower extremity.  There is no 
functional loss of the body part affected by scarring and, 
accordingly, no basis is provided for assignment of a 
compensable rating under Diagnostic Code 7805.  In reaching 
its determination that a higher rating is not warranted, the 
Board has been mindful of the doctrine of the benefit of the 
doubt.  38 U.S.C.A. § 5107(b) (West 1991).

The Board has considered 38 C.F.R. § 3.321 which provides 
that in exceptional cases, when the evaluations provided by 
the rating schedule are found inadequate, an extraschedular 
evaluation commensurate with the average earnings capacity 
impairment due exclusively to the service-connected 
disability may be approved provided the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The findings 
in this case, however, clearly do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Under such circumstances, the Board finds that 
the impairment resulting from the scar is adequately 
compensated as noncompensable, and the provisions of 
38 C.F.R. § 3.321 are inapplicable.
The Board has considered the written statements that his scar 
is worse than currently evaluated.  Although his statements 
are probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds the veteran's scar warrants no more than the 
current noncompensable evaluation.  At such time as there is 
a worsening of the scar, he is free to reopen his claim and 
offer support for the contention.



ORDER

Entitlement to an increased (compensable) evaluation for a 
service-connected 2 centimeter second degree burn scar, right 
flank, is denied.


		
	L. M. BARNARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

